Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 1 of 14 PageID #: 1507



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------x
  VICTORIA GRIBBIN,

                                  Plaintiff,
                                                                 MEMORANDUM & ORDER
                    - against -                                   18-CV-6100 (PKC) (AKT)

  NEW YORK STATE UNIFIED COURT
  SYSTEM; 10TH DISTRICT SUPREME CIVIL
  MATRIMONIAL COURT OF NEW YORK,
  NASSAU COUNTY; SUPREME COURT OF
  NEW YORK STATE, APPELLATE
  DIVISION, SECOND DEPARTMENT;
  EDMUND DANE; VERONICA IRWIN;
  HOWARD STURIM; GEOFFERY J.
  O’CONNELL; HOPE ZIMMERMAN;
  JEFFREY BROWN; LAWRENCE
  SCHAEFFER; and NANCY SCHER,

                                  Defendants.
  -------------------------------------------------------x
  PAMELA K. CHEN, United States District Judge:

          Pending before the Court is Plaintiff’s motion to vacate the Court’s March 31, 2020

  Memorandum and Order (“March 31 M&O”) (Dkt. 39), and its corresponding Judgment (Clerk’s

  Judgment, Dkt. 40), dismissing Plaintiff’s pro se complaint in its entirety and denying Plaintiff

  leave to amend (Dkt. 42). Plaintiff also seeks an order inviting interpretive guidance from the

  United States Department of Justice. (Amended Memorandum in Support of Plaintiff’s Motion to

  Vacate (“MTV”), Dkt. 44.) For the reasons stated below, Plaintiff’s motion is denied in its entirety.

                                                BACKGROUND

          The Court assumes the parties’ familiarity with the issues in this litigation and with the

  March 31 M&O. Briefly, however, Plaintiff was divorced from her now ex-husband in May 2016

  pursuant to a Judgment of Divorce (“JOD”), issued in the Supreme Court of New York, Nassau

  County, after a lengthy divorce litigation that began in 2008. (Complaint (“Compl.”), Dkt. 1, at 5

                                                             1
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 2 of 14 PageID #: 1508



  ¶ 12, 19 ¶ 8.)    At several points during the divorce litigation, Plaintiff requested various

  accommodations under Title II of the Americans with Disabilities Act (“ADA”) and Section 504

  of the Rehabilitation Act for her foot conditions, post-traumatic stress disorder (“PTSD”), and

  attention deficit disorder. (See, e.g., id. at 8 ¶¶ 24–25, 9 ¶¶ 27–29, 37 ¶¶ 70–73.) Plaintiff alleges

  that these disabilities resulted in some part from her experience of “coercive control” at the hands

  of her ex-husband through his “non-compliance with various court orders and frivolous disputes

  regarding the equitable distribution, monetary orders[,] and custody orders[] sought by Plaintiff”

  in the divorce litigation. (See MTV, Dkt. 44, at ECF1 13.) Plaintiff contends that this “coercive

  control” amounted to domestic violence but was not recognized as such by New York courts,

  which apply an ‘“egregious’ physical DV standard.” (Compl., Dkt. 1, at 4–5 ¶ 11, see also MTV,

  Dkt. 44, at ECF 12–13.)

         While Plaintiff was represented by counsel for “7.5 years” of her divorce litigation, she

  fired her counsel in June 2015 and chose to represent herself pro se at the trial scheduled for

  October of that year in New York State Supreme Court, Nassau County. (Id. at 7 ¶ 22, 8 ¶ 25, 20

  ¶ 12, 33 ¶ 53.) At a June 2015 hearing, Plaintiff requested but was denied additional time to

  prepare for the October trial. (Id. at 7 ¶ 22, 8 ¶ 25.) After trial, the divorce court entered the JOD

  which, inter alia, ordered the sale of Plaintiff’s marital home. (See id. at 5 ¶ 12.) Plaintiff

  challenged the provisions of the JOD repeatedly for the next two years. (See, e.g., id. at 10 ¶¶ 30–

  32, 11 ¶ 33, 12 ¶ 37, 36 ¶ 65, 50 ¶ 118.)

         Plaintiff filed the Complaint in this case on October 31, 2018, and subsequently and

  unsuccessfully sought injunctive relief. (Dkts. 1, 3, 35.) Defendants filed motions to dismiss in



         1
           “ECF” refers to the pagination generated by the Court’s CM/ECF docketing system and
  not the document’s internal pagination.

                                                    2
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 3 of 14 PageID #: 1509



  2019 (Dkts. 16, 20), and on February 28, 2020, Plaintiff filed a motion seeking to file an amended

  complaint (Dkt. 36). On March 31, 2020, the Court granted Defendants’ motions to dismiss in

  their entirety, finding that it lacked subject matter jurisdiction under the Rooker-Feldman doctrine

  and that the Complaint failed to state a claim because Defendants are immune from suit. (See

  March 31 M&O, Dkt. 39, at 6.) The Court also denied Plaintiff leave to amend her complaint,

  finding that any such amendment would be futile. (Id. at 17–18.) The Clerk of Court entered a

  judgment the same day dismissing the Complaint. (Dkt. 40.) On April 27, 2020, Plaintiff filed

  the instant motion seeking to vacate the Court’s dismissal, as well as asking the Court to solicit

  guidance from the Department of Justice in interpreting how the ADA should be applied to

  matrimonial cases involving allegations of domestic violence.2 (MTV, Dkt. 44, at ECF 25–27.)

                                     STANDARD OF REVIEW

         “Reconsideration is an extraordinary remedy to be employed sparingly in the interests of

  finality and conservation of scarce judicial resources.”3 Coventry Capital US LLC v. EEA Life


         2
           Plaintiff submitted an Amended Memorandum of Law in Support of her Motion to Vacate
  correcting various typographical errors on May 8, 2020. The Court considers and cites to the
  amended version of her Memorandum of Law.
         3
           Plaintiff characterizes her motion as a “motion to vacate” “pursuant to Fed. R. Civ. P.
  59(e).” (MTV, Dkt. 44, at ECF 4, 9.) The Court notes that generally, motions for vacatur are
  brought under Rule 60(b), while motions for reconsideration are brought under Rule 59(e) and/or
  Local Rule 6.3, as well as Rule 60(b). See, e.g., Axar Master Fund, Ltd. v. Bedford, 806 F. App’x
  35, 35 (2d Cir. 2020) (summary order) (discussing standards for “reconsideration under Rule 59
  or vacatur under Rule 60(b)”); Sec. & Exch. Comm’n v. Craig Scott Capital, LLC, No. 16-CV-
  4757 (SJF) (AYS), 2020 WL 435034, at *2 (E.D.N.Y. Jan. 28, 2020) (“Motions for reconsideration
  may be brought pursuant to Rules 59(e) and 60(b) of the Federal Rules of Civil Procedure and
  Local Rule 6.3.” (citation omitted)). Since Plaintiff seeks a reevaluation of the reasons her
  complaint was dismissed in the hopes that such a reconsideration will lead to vacatur of the
  judgment dismissing her complaint, the Court construes Plaintiff’s motion as one seeking
  reconsideration under Rules 59(e) and 60(b). See In re CCS.Com.USA, Inc., No. 18-17-77476
  (AST), 2018 WL 4042860, at *3 (Bankr. E.D.N.Y. Aug. 23, 2018) (construing motion to vacate
  as motion to reconsider under Rules 59(c), 60(b), and Local Rule 6.3). Additionally, because a
  “document filed pro se is to be liberally construed,” Erickson v. Pardus, 551 U.S. 89, 94 (2007),
  the Court considers Plaintiff’s motion under Local Rule 6.3, even though it was filed outside the
                                                   3
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 4 of 14 PageID #: 1510



  Settlements Inc., ___ F. Supp. 3d ___, 2020 WL 638524, at *4 (S.D.N.Y. 2020) (internal quotation

  marks and citation omitted) (discussing reconsideration under Rules 59(e) and Local Rule 6.3).4

  A motion for reconsideration “is not a vehicle for relitigating old issues, presenting the case under

  new theories, securing a rehearing on the merits, or otherwise taking a second bite at the apple.”

  Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal quotation

  marks and citation omitted). “The major grounds for justifying reconsideration are an intervening

  change in controlling law, the availability of new evidence, or the need to correct a clear error or

  prevent manifest injustice.” Focus Prods. Grp. Int’l, LLC v. Kartri Sales Co., Inc., No. 15-CV-

  10154 (PAE), 2020 WL 2115344, at *1–2 (S.D.N.Y. May 3, 2020) (internal quotation marks

  omitted) (citing, inter alia, Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255

  (2d Cir. 1992)). “[A]rguments raised for the first time on reconsideration are not proper grounds

  for reconsideration.” Pall Corp. v. 3M Purification Inc., No. 97-CV-7599, 03-CV-92 (PKC), 2015

  WL 5009254, at *1 (E.D.N.Y. Aug. 20, 2015). “The standard for granting [a reconsideration

  motion] is strict, and reconsideration will generally be denied unless the moving party can point

  to controlling decisions or data that the court overlooked—matters, in other words, that might

  reasonably be expected to alter the conclusion reached by the court.” Norton v. Town of Islip, No.




  14-day period provided for by that rule. See Tang v. Visnauskas, No. 19-CV-508 (PKC) (PK),
  2019 WL 6716741, at *1 (E.D.N.Y. Dec. 10, 2019) (“Although filed after the 14-day period
  provided for under Local Rule 6.3, given Plaintiff’s pro se status, the Court has considered . . .
  [plaintiff’s] motion[.]”). Nevertheless, as discussed herein, the Court finds that relief is
  inappropriate under all three rules.
         4
           “The standards for relief under Local [] Rule 6.3 and Rule 59(e) are identical.” Lucio v.
  N.Y.C. Dep’t of Educ. & Marie Douyon, No. 12-CV-247 (DAB), 2013 WL 12084546, at *1
  (S.D.N.Y. May 16, 2013), aff’d sub nom. Lucio v. N.Y.C. Dep’t of Educ., 575 F. App’x 3 (2d Cir.
  2014) (internal alterations and quotations omitted).
                                                   4
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 5 of 14 PageID #: 1511



  12-CV-4463 (PKC), 2016 WL 264930, at *2 (E.D.N.Y. Jan. 21, 2016) (citing Shrader v. CSX

  Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)), aff’d, 678 F. App’x 17 (2d Cir. 2017).

         Similarly, relief from a final judgment under Rule 60(b) is available in six circumstances:

         (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
         evidence; (3) fraud, misrepresentation, or other misconduct of an adverse party; (4)
         the judgment is void; (5) the judgment has been satisfied . . . or [it] is no longer
         equitable that the judgment should have prospective application; and (6) any other
         reason justifying relief from the operation of the judgment.

  Canale v. Manco Power Sports, LLC, No. 06-CV-6131 (PKL), 2010 WL 2771871, at *2 (S.D.N.Y.

  July 13, 2010) (internal quotation marks and citation omitted). “Motions for relief under Rule

  60(b) are disfavored, and are reserved for exceptional cases.” Crawford v. Franklin Credit Mgmt.,

  Corp., No. 08-CV-6293 (JFK), 2013 WL 2951957, at *1 (S.D.N.Y. June 14, 2013) (citation

  omitted). “The standard for granting such a motion is strict, and reconsideration will generally be

  denied unless the moving party can point to controlling decisions or data that the court

  overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

  reached by the court.” In re Sanofi Sec. Litig., No. 14-CV-9624 (PKC), 2016 WL 3566233, at *1

  (S.D.N.Y. June 24, 2016) (quoting Shrader, 70 F.3d at 257). “A Rule 60 motion may not be used

  ‘simply to relitigate matters settled by the original judgment.’” MAVL Capitial, Inc. v. Marine

  Transp. Logistics, Inc., 771 F. App’x 56, 57 (2d Cir. 2019) (summary order) (quoting Donovan v.

  Sovereign Sec., Ltd., 726 F.2d 55, 60 (2d Cir. 1984)).




                                                  5
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 6 of 14 PageID #: 1512



                                            DISCUSSION

         Plaintiff does not identify any “intervening change in controlling law,” “new evidence,”

  “clear error,” or “manifest injustice”5 in seeking reconsideration of the Court’s March 31 M&O.6

  See Focus Prods. Grp., 2020 WL 2115344, at *1. Nor does she allege fraud (in the instant

  litigation), or a void or satisfied judgment as appropriate for vacatur under Rule 60(b). See Canale,

  2010 WL 2771871, at *2. Rather, her motion largely repeats the arguments raised in her opposition

  to Defendants’ motions to dismiss (see Plaintiff’s Memorandum of Law in Opposition (“Pl.’s

  MTD Br.”), Dkt. 32), which she claims were “overlooked” by the Court (MTV, Dkt. 44, at ECF




         5
            The Court acknowledges the many challenges faced by Plaintiff, which, in addition to her
  disabilities, include multiple years of abusive treatment by her husband, loss of her marital home,
  financial difficulties, and sole childcare responsibilities for children with multiple disabilities.
  (See, e.g., Compl., Dkt. 1, at 30 ¶ 47, 38 ¶ 83, 43 ¶ 96.) However, Plaintiff’s sympathetic
  circumstances do not permit the Court to overlook its own limited subject matter jurisdiction or
  Defendants’ immunity from suit. (See March 31 M&O, Dkt. 39); Tomczyk v. N.Y. Unified Court
  Sys., No. 19-CV-2753 (JS) (AYS), 2019 WL 2437849, at *2 (E.D.N.Y. June 10, 2019) (“[U]nder
  the domestic relations exception, ‘divorce, alimony, and child custody decrees” remain outside
  federal jurisdictional bounds.’”) (quoting Marshall v. Marshall, 547 U.S. 293, 308 (2006)); see
  also Sigmon, Tr. for Hindin v. Goldman Sachs Mortg. Co., No. 12-CV-03367 (ALC), 2019 WL
  970943, at *4 (S.D.N.Y. Feb. 28, 2019) (finding that while courts “have not defined precisely what
  constitutes manifest injustice,” parties seeking reconsideration for manifest injustice bear a “high
  burden”) (internal citation and punctuation omitted). Furthermore, Plaintiff has had the
  opportunity, of which she availed herself over the course of the more than seven-year divorce
  litigation in state court, to present evidence regarding these challenges in her effort to obtain a
  favorable divorce decree.
         6
            In addition to seeking vacatur of the Court’s March 31 M&O and the corresponding
  Judgment, Plaintiff also asks that the Court “invite interpretive guidance” on the issues in the case
  from the United States Department of Justice (“DOJ”), and order a DOJ compliance review of
  Defendants’ conduct. (See MTV, Dkt. 42-1, at 24; Plaintiff’s Amended Reply Memorandum of
  Law in Support of Her Motion to Vacate (“Pl.’s Am. Rep.”), Dkt. 48, at ECF 11.) While Plaintiff
  cites 42 U.S.C. § 2000a-3(a) for the principle that a district court may grant the Attorney General
  leave to intervene in an appropriate case (see MTV, Dkt. 44, at ECF 25; Pl.’s Am. Rep., Dkt. 48,
  at ECF 11), the Attorney General has made no request to intervene in this case. Even if the Court
  believed that such intervention or guidance were appropriate, it is unaware of any mechanism by
  which it might invite such intervention or guidance from the DOJ, and declines to do so.

                                                   6
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 7 of 14 PageID #: 1513



  14 (insisting that the arguments articulated in both briefs “militate[] in favor of the opposite

  conclusion”)).

         “[A] motion for reconsideration may not be used as a vehicle for relitigating issues already

  decided by the Court,” Dekom v. Mae, No. 17-CV-2712 (RRM) (ARL), 2019 WL 4696289, at *1

  (E.D.N.Y. Sept. 26, 2019) (citation and alterations omitted); see Pearlstein v. Blackberry Ltd., No.

  13-CV-7060 (CM) (KHP), 2019 WL 6977157, at *3 (S.D.N.Y. Dec. 19, 2019) (finding that it

  would be a waste of the court’s limited judicial resources to merely re-enunciate its findings on

  arguments already raised by the party seeking reconsideration, and that “recycled arguments based

  on previously-presented case law [do not] establish clear error or manifest injustice”)). Although

  the Court does not fully restate its conclusions on issues already discussed in depth in its March

  31 M&O, it reiterates the central ones in light of Plaintiff’s pro se status.7

  I.     The Rooker-Feldman Doctrine

         In its March 31 M&O, the Court found that Plaintiff’s claims were barred by the Rooker-

  Feldman doctrine. (See March 31 M&O, Dkt. 39, at 6.) Plaintiff’s motion to vacate contends that

  the Rooker-Feldman doctrine does not bar her “federal civil rights claims arising out of collusion,

  discrimination and procedural violations that occurred during state court litigation” because those

  claims were not themselves raised and litigated in the prior litigation.8 (MTV, Dkt. 44, at ECF


         7
           While Plaintiff is conducting this action pro se, she was assisted by a “limited scope
  attorney” in drafting her briefing on this motion. (See MTV, Dkt. 44, at ECF 2; Pl.’s Am. Rep.,
  Dkt. 48, at ECF 2.)
         8
            Plaintiff argues that because her claims are not subject to collateral estoppel or res
  judicata, they cannot be barred by the Rooker-Feldman doctrine. (MTV, Dkt. 44, at ECF 21.)
  While the Court does not examine whether either collateral estoppel or res judicata apply to
  Plaintiff’s claims, it notes that Rooker-Feldman is distinct from those doctrines and provides an
  independent basis for dismissing claims that were previously adjudicated and resolved in state
  court. See Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 92 (2d Cir. 2005) (“[T]he narrow
  Rooker–Feldman inquiry is distinct from the question whether claim preclusion (res judicata) or
  issue preclusion (collateral estoppel) will defeat a federal plaintiff’s suit.”).
                                                     7
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 8 of 14 PageID #: 1514



  21.) This is the same argument Plaintiff made in her opposition to Defendants’ motions to

  dismiss—which the Court rejected—and thus provides no basis for reconsideration. (See Pl.’s

  MTD Br., Dkt. 32, at 18.) The Court further explains that “the fact that Plaintiff is alleging a new

  [civil rights] claim . . . does not change the injury about which she complains,” which resulted

  from the decision of the state court. Voltaire v. Westchester Cty. Dep’t of Soc. Servs., No. 11-CV-

  8876 (CS), 2016 WL 4540837, at *11 (S.D.N.Y. Aug. 29, 2016) (internal quotation omitted); see

  also Lomnicki v. Cardinal McCloskey Servs., No. 04-CV-4548 (KMK), 2007 WL 2176059, at *5

  (S.D.N.Y. July 26, 2007) (plaintiff who sought damages for discrimination by the family court,

  rather than review of family court’s determination, was barred on Rooker-Feldman grounds

  because her injury was “caused by the Family Court judgment”). Even assuming arguendo that

  Plaintiff had adequately alleged a violation of her due process rights at the state court level,9 the

  Court would be constrained by Rooker-Feldman to avoid reviewing the state court judgment. (See

  March 31 M&O, Dkt. 39, at 9 (collecting cases).)




         9
              Plaintiff claims that she has adequately pled a constitutional violation because her
  complaint alleges that “Defendants failed to offer [Plaintiff] a legally required hearing” in violation
  of her due process rights. (MTV, Dkt. 44, at ECF 22.) It appears that the “legally required hearing”
  to which Plaintiff refers is the “full fraud hearing” that Plaintiff requested and was denied when
  she sought a temporary restraining order (“TRO”) against the enforcement of the state court’s order
  to enforce the JOD and marital home sale. (See Compl., Dkt. 1, at 10 ¶¶ 30–32, 11 ¶ 33, 25 ¶ 28.)
  While due process requires that state actors “offer a meaningful opportunity to be heard” before
  depriving a person of property, see Heckman v. Town of Hempstead, 568 F. App’x 41, 45 (2d Cir.
  2014) (summary order), the alleged deprivation in this case occurred after years of litigation and a
  full trial (see, e.g., Compl., Dkt. 1, 7 ¶ 22, 10 ¶ 30 (describing trial at which JOD was decided, as
  well as a “March[] 2018 Cross Motion . . . [and] an April 6, 2018 motion in the Appellate
  Division”)). Plaintiff also notes that she was in fact appointed a “free Contempt attorney” when
  the Court denied her TRO. (Id. at 10 ¶ 32.) In light of the extensive process, both at the trial and
  appellate level, that Plaintiff has already received in state court, Plaintiff’s allegation that she was
  denied a “full fraud hearing” plainly fails to state a claim for deprivation of due process.

                                                     8
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 9 of 14 PageID #: 1515



  II.    Sovereign Immunity

         Plaintiff also makes a number of arguments as to why Defendants are not entitled to

  immunity, which again are largely recycled from her briefing on the motions to dismiss. (Compare

  MTV, Dkt. 44, at ECF 14–20, with Pl.’s MTD Br., Dkt. 32, at 19, 24–25.) Specifically, Plaintiff

  alleges that the Court erred in finding that the Judicial Defendants10 are entitled to Eleventh

  Amendment or sovereign immunity, because their failure to comply with the ADA abrogates that

  immunity.11 (MTV, Dkt. 44, at ECF 14–18; see also Pl.’s MTD Br., Dkt. 32, at 19–20.)

         As the Court wrote in the March 31 M&O, courts apply one of two tests to determine

  whether the ADA abrogates sovereign immunity. “Some courts have found that a ‘Title II claimant

  [must] establish the violation of a fundamental right’ in order to abrogate sovereign immunity,

  while others have concluded that a ‘Title II violation must be motivated by discriminatory animus

  or ill will based on the plaintiff’s disability.’” (See March 31 M&O, Dkt. 39, at 11 (quoting

  McKnight v. Middleton, 699 F. Supp. 2d 507, 522 (E.D.N.Y. 2010)).) Plaintiff contends that she

  has satisfied the conditions for the first test, and that the second test misstates the law. (See MTV,

  Dkt. 44, at ECF 15–18.)12 With regards to the first test, Plaintiff alleges that she was constructively


         10
         The Judicial Defendants include all Defendants except Veronica Irwin. (See March 31
  M&O, Dkt. 39, at 10 n.7.)
         11
              Plaintiff contends that her divorce proceedings and the JOD orders within those
  proceedings are “state activities and services for [the] purposes of Title II,” such that they trigger
  “immunity-piercing provisions of the ADA.” (MTV, Dkt. 44, at ECF 23–24.) The cases that
  Plaintiff cites for this proposition are inapposite: neither Pa. Dep’t of Corrs. v. Yeskey, 524 U.S.
  206, 209–12 (1998), nor Shelley v. Kraemer, 334 U.S. 1 (1948), discusses the application of Title
  II to courts and their decisions; indeed, Shelley predates the ADA. Even assuming that these
  proceedings are “services” for the purposes of the ADA, as discussed above, Plaintiff does not
  allege exclusion from or discrimination by the services sufficient to abrogate sovereign immunity.
         12
             While Plaintiff cites a law review article for the proposition that “neither [the
  Rehabilitation Act] nor Title II of the ADA imposes any intent requirements when making a
  disability discrimination claim” (MTV, Dkt. 44, at ECF 17–18 (citation omitted)), courts in this
  Circuit have recently held that plaintiffs may be required to show that the alleged Title II violation
                                                    9
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 10 of 14 PageID #: 1516



  denied her fundamental right of access to the courts because (1) the “state court repeatedly denied

  her enough time to complete and file needed legal papers despite knowing she was litigating pro

  se” and her disability made her unable to file “key legal filings . . . on the court’s schedule,” and

  (2) the state court failed to treat her as a victim of domestic violence and thus as disabled under

  the ADA and therefore applied the wrong standard to the division of property. (Id. at ECF 12–

  14.)

         Plaintiff’s allegations that the divorce court failed to grant her extensions despite her pro

  se status and disability fail to show that she was denied a fundamental right. While it is

  unquestionable that Title II pierces a state’s sovereign immunity in cases implicating a plaintiff’s

  fundamental right of access to the courts (see id. at ECF 14–15 (citing, inter alia, Tennessee v.

  Lane, 541 U.S. 509, 533–34 (2004))),13 Plaintiff has not alleged anything close to a lack of access

  here. “In the courtroom context, ‘meaningful access’ has been held to be consistent with the due

  process principle that, within the limits of practicability, all individuals must be afforded a

  meaningful opportunity to be heard.” Amato v. McGinty, No. 17-CV-1280 (GLS) (TWD), 2019

  WL 8064011, at *4–5 (N.D.N.Y. Aug. 7, 2019) (finding it unlikely that a plaintiff with PTSD had


  was “motivated by discriminatory animus or ill will based on the plaintiff’s disability.” Russell v.
  New York, No. 18-CV-8543 (VSB), 2019 WL 4805687, at *4 (S.D.N.Y. Sept. 30, 2019) (internal
  quotation marks and citation omitted). (See also March 31 M&O, Dkt. 39, at 11.) Plaintiff does
  not claim to have pled any facts showing animus (see MTV, Dkt. 44, at ECF 18), and thus, to the
  extent that intentional discrimination is required to show a violation of Title II, has failed to make
  the requisite showing. The Court, however, does not need to, and does not, resolve this issue,
  because of its finding that Plaintiff has simply failed to sufficiently allege a denial of access to
  support an ADA claim.
         13
             Lane involved paraplegic plaintiffs in wheelchairs who were unable to access the courts
  to answer criminal charges because the county courthouse had no elevator. Lane, 541 U.S. 513–
  14. One of the plaintiffs was forced to crawl up two flights of stairs at his first appearance and
  was jailed for failure to appear when he refused to do so a second time. Id. at 514. As discussed
  infra, Plaintiff, whose complaint describes years of participation in state court litigation, does not
  allege anything similar to the exclusion from court described in Lane.

                                                   10
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 11 of 14 PageID #: 1517



  adequately stated Title II claim where she was denied adjournment of her child custody

  proceedings because she “d[id] not allege that she was not permitted a reasonable amount of time

  to prepare for proceedings nor provide any specifics about the nature of the adjournment

  requested”); id. (“A reasonable accommodation is one that gives the disabled person ‘meaningful

  access’ to the services sought.”). As described above and stated in the March 31 M&O, Plaintiff

  has a “long history” of litigation, beginning in 2008. (March 31 M&O, Dkt. 39, at 11.) She was

  represented during some of that litigation, and requested an extension before her 2015 trial not

  merely because of her disability, but also because she had “released her attorney” and “chose to

  represent herself pro se at trial to have control over her case.” (Compl., Dkt. 1, at 7 ¶ 22, 8 ¶ 25.)

  According to the Complaint itself, Plaintiff had numerous opportunities to be heard, both at trial

  and after, and has therefore failed to allege a deprivation of her fundamental right of access to the

  courts.14




          14
             In both her motion to vacate and reply, Plaintiff cites Le Grand v. Evan, 702 F.2d 415
  (2d Cir. 1983), for the principle that“[a] litigant who is, due to a disability and to a court’s illegal
  refusal to accommodate it, unable to file papers is effectively denied meaningful access to the
  courts.” (See MTV, Dkt. 44, at ECF 15–16; Pl.’s Am. Rep., Dkt. 48, at ECF 8, citing Le Grand,
  702 F.2d at 418 (“[t]he refusal of a clerk of a court to accept the papers of a litigant seeking to
  commence an action under a state statute may deprive that litigant of federal constitutional
  rights.”).) But Le Grand did not involve a failure to accommodate a disability, and has no
  relevance to this matter. The plaintiff in Le Grand alleged that New York State court clerks had
  refused to accept his habeas corpus petition and in forma pauperis application, and “[had] not
  state[d] any ‘legal’ reasons for their refusal,” but instead had done so “in bad faith and with malice
  because they knew [plaintiff] was a convicted murderer and had filed other pro se applications in
  both state and federal court.” 702 F.2d at 416. Here, Plaintiff does not allege that she was
  prevented from commencing an action, but merely that “the state matrimonial court refused to
  accept key legal filings because, due to her qualified disability, she was unable to file them on the
  court’s schedule.” (Pl.’s Am. Rep., Dkt. 48, at ECF 8 (punctuation omitted).) Plaintiff herself
  alleges that the state court had a clear “legal” reason to refuse Plaintiff’s filings: they were
  untimely. The state court’s adherence to its schedule is plainly unlike the bad-faith refusal of court
  clerks to even accept Plaintiff’s application in Le Grand, and did not deprive Plaintiff of her
  constitutional rights.
                                                    11
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 12 of 14 PageID #: 1518



         Moreover, “[Plaintiff]’s contention that applicable standards should be changed in light of

  [her] disability . . . is not what Title II requires.” Wiltz v. N.Y. Univ., No. 18-CV-123 (GHW)

  (SDA), 2019 WL 721658, at *6 (S.D.N.Y. Feb. 1, 2019), report and recommendation adopted

  2019 WL 720700 (Feb. 19, 2019)); see also Amato, 2019 WL 8064011, at *4 (finding that, where

  plaintiff “argue[d] that defendants could have accommodated her disabilities by returning custody

  to her” and “label[ed] all unfavorable decisions in the underlying child custody proceedings as

  failures to reasonably her accommodate her PTSD,” she “ultimately s[ought] to challenge [] not

  illegal discrimination against the disabled, but the substance of services provided to h[er]”).

  Indeed, Plaintiff’s disability entitles her neither to her preferred outcome nor to a preferential

  standard. See Wiltz, 2019 WL 721658, at *9 (“The ADA mandates reasonable accommodation of

  people with disabilities in order to put them on an even playing field with the non-disabled; it does

  not authorize a preference for disabled people generally.”) (quoting Felix v. N.Y.C. Transit Auth.,

  324 F.3d 102, 107 (2d Cir. 2003)). “Title II requires the accommodation of a disabled person only

  when that person is otherwise entitled, independent of his or her disability, to the public service or

  benefit at issue.” Id. at *6 (finding that Plaintiff had failed to state an ADA claim where he had

  requested and been denied “representation/legal assistance and a request for a protective order” in

  housing court, as plaintiff “ha[d] not shown that, with or without a disability, he was entitled to

  [either]”) (citing Harris v. Mills, 572 F.3d 66, 74 (2d Cir. 2009)).

         Plaintiff asserts that sovereign immunity does not apply to her claims because she seeks

  “prospective” declaratory relief stating that the “policies, practices, procedures and standards

  Matrimonial Court Defendants apply to her contested JOD lawsuit . . . are ‘program activities’

  governed by and required to comply with 28 C.F.R. §§ 35.130, 35.139 and 35.103,” and that “JOD




                                                   12
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 13 of 14 PageID #: 1519



  Orders are ‘services’ as defined by [the] ADA such that rights under the ADA attach.”15 (MTV,

  Dkt. 44, at ECF 18.) The Court has already addressed Plaintiff’s mischaracterization of this relief

  as “prospective” (see March 31 M&O, Dkt. 39, at 13–14), and declines to repeat or elaborate on

  its prior reasoning. See Elgalad v. N.Y.C. Dep’t of Educ., No. 17-CV-4849 (VSB), 2019 WL

  4805669, at *4 (S.D.N.Y. Sept. 30, 2019) (“Mere disagreement with this Court’s interpretation

  and analysis of the facts pled is not an appropriate ground for reconsideration.”).

  III.   Plaintiff’s Other Arguments

         The Court has already addressed the remainder of Plaintiff’s contentions at the motion to

  dismiss stage. Plaintiff raises in her motion to vacate the same arguments as in her motion to

  dismiss briefing regarding Defendant Irwin’s judicial immunity. (Compare MTV, Dkt. 44, at ECF

  18–19, with Pl.’s MTD Br., Dkt. 32, at 24–25.) The Court, having considered and decided these

  arguments, again finds that judicial immunity applies. (March 31 M&O, Dkt. 39, at 16–17.)

         Plaintiff further contends that the Court should vacate its March 31 M&O because it failed

  to address the “novel nature” of her argument that the state matrimonial courts fail to apply the

  correct standard under the ADA to cases in which non-physical domestic violence and disability

  are alleged. (MTV, Dkt. 44, at ECF 9.) Plaintiff’s repeated emphasis on the “novelty” of the

  issues she raises, however, does not change or implicate the Court’s evaluation of the legal issues

  at play. Cf., e.g., Turgeon v. Operating Eng’rs, Local No. 98, 2 F. App’x 176, 180 (2d Cir. 2001)




         15
             To the extent Plaintiff seeks relief under Section 504 of the Rehabilitation Act, she fails
  to state a claim because that provision applies only to entities that receive federal funding and
  Plaintiff does not allege that the divorce courts at issue receive federal money. See 29 U.S.C.
  § 794(a); Shomo v. City of New York, 579 F.3d 176, 185 (2d Cir. 2009) (“[T]he standard [for
  alleging] Rehabilitation Act claims is generally the same as for ADA claims, with the additional
  requirement that defendants must receive federal funding.”) (citation omitted).

                                                   13
Case 2:18-cv-06100-PKC-AKT Document 49 Filed 06/22/20 Page 14 of 14 PageID #: 1520



  (summary order) (finding that a plaintiff’s assertion that issues in the case were “novel and

  complex” did not justify nullification of the judgment).

           For the reasons discussed above, Plaintiff has failed to make any argument that warrants

  the “extraordinary remedy” of reconsideration and vacatur of the Court’s judgment, and therefore

  her motion to vacate the Court’s Memorandum, Order, and Judgment must be denied. Speedfit

  LLC v. Chapco Inc., No. 15-CV-1323 (PKC) (RLM), 2020 WL 758824, at *2 (E.D.N.Y. Feb. 14,

  2020).

                                           CONCLUSION

           For the reasons discussed above, Plaintiff’s motion to vacate the March 31, 2020

  Memorandum, Order, and Judgment is denied.

                                                       SO ORDERED.

                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge
  Dated: June 22, 2020
         Brooklyn, New York




                                                  14
